Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II, claims 35-39, in the reply filed on 8/20/2021 is acknowledged.
2.	Claims 25-31, 35-39 AND 42-44 will be examined. Claims 32-34 and 40-41 are withdrawn.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25-26, 28, 31, 42 AND 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gorges et al. (US 20070172033 A1).
     	Regarding claim 25, Gorges discloses that an imaging system [0004] comprising: 
an imaging source (fig. 1, 2) configured to emit radiation (5); and 

a geometrical relationship between points of a three-dimensional (3D) coordinate system and points of a two-dimensional (2D) coordinate system of the imaging system is described by a projection matrix (fig. 2, 57) [0028-0042], and 
the projection matrix includes a first sub-matrix [0036 Note intrinsic or extrinsic matrix parameters] and a second sub-matrix [0036 Note intrinsic or extrinsic matrix parameters], and each calibration of the projection matrix includes calibrating at least one of the first sub-matrix and the second sub-matrix [0036-0042]; 
 [0028-0042]
(fig. 1; x-ray source tube 2, x-ray 5, detector 3, patient/object 24, C-type arm 4) 
(fig. 2; projection matrix 57 ; calibration/projection matrices 58, 59; object 24).

Regarding claim 42, Gorges discloses that a method, comprising:
obtaining a projection matrix (fig. 2, 57) [0028-0042] describing a geometrical relationship between points of a three-dimensional (3D) coordinate system of an image system (fig. 1, 1, 2, 3), the projection matrix including a first sub-matrix [0036 Note intrinsic or extrinsic matrix parameters] and a second sub-matrix [0036 Note intrinsic or extrinsic matrix parameters], and the projection matrix being generated by calibrating at least one of the first sub-matrix and the second sub-matrix [0036-0042]; 
obtaining multiple 2D projection images of a subject [0004]; and
generating, based on the projection matrix and the multiple 2D projection images, a 3D image of the subject [0004]; 
[0028-0042]
(fig. 1; x-ray source tube 2, x-ray 5, detector 3, patient/object 24, C-type arm 4) 
(fig. 2; projection matrix 57 ; calibration/projection matrices 58, 59; object 24).

Regarding claim 44, Gorges discloses that a non-transitory computer readable medium storing instructions, the instructions, when executed by a computing device, causing the computing device to implement a method, the method comprising:
obtaining a calibrated projection matrix (fig. 2, 57) [0028-0042] describing a geometrical relationship between points of a three-dimensional (3D) coordinate system and points of a two-dimensional (2D) coordinate system of an imaging system (fig. 1, 1, 2, 3), the projection matrix including a first sub-matrix [0036 Note intrinsic or extrinsic matrix parameters] and a second sub-matrix [0036 Note intrinsic or extrinsic matrix parameters], and the projection matrix being obtained by calibrating at least one of the first sub-matrix and the second sub-matrix [0036-0042]; 
obtaining multiple 2D projection images of a subject [0004]; and 
generating, based on the projection matrix and the multiple 2D projection images, a 3D image of the subject [0004]; 
 [0028-0042]
(fig. 1; x-ray source tube 2, x-ray 5, detector 3, patient/object 24, C-type arm 4) 
(fig. 2; projection matrix 57 ; calibration/projection matrices 58, 59; object 24).

     	Regarding claim 26, Gorges discloses that the first sub-matrix [0036 Note intrinsic or extrinsic matrix parameters] is associated with the image detector (3) and the second sub-matrix [0036 Note intrinsic or extrinsic matrix parameters] is associated with the imaging source (2) [0036-0042].

     	Regarding claim 28, Gorges discloses that the first sub-matrix [0036 Note intrinsic or extrinsic matrix parameters] is calibrated for each imaging scan performed by the imaging system [0036-0042].

Regarding claim 31, Gorges discloses that the projection matrix is used to a transformation (abstract) [0022] [0028-0042] between coordinates of a point denoted by the 2D coordinate system and coordinates of the point denoted by the 3D coordinate system  
(abstract) [0022] [0028-0042]
(fig. 1; x-ray source tube 2, x-ray 5, detector 3, patient/object 24, C-type arm 4) 
(fig. 2; projection matrix 57 ; calibration/projection matrices 58, 59; object 24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 27, 29-30, and 43 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Gorges et al. (US 20070172033 A1) in view of Wein et al. ("Self-calibration of geometric and radiometric parameters for cone-beam computed tomography", Proc. 11th Int. Meeting on Fully 3D Image Reconstruction in Radio1og-y and Nuclear Medicine, Dec. 31, 2011) (from the IDS of 10/25/2019).
Regarding claim 27, Gorges discloses the first sub-matrix [0036 Note intrinsic or extrinsic matrix parameters] is calibrated at a first frequency, the second sub-matrix [0036 Note intrinsic or extrinsic matrix parameters] is calibrated at a second frequency, and the second frequency 
 (Note the calibration discussed in [0042] does not make use/mention use of a phantom).
explicitly disclose the second frequency is less than the first frequency. 
    	Wein, however, discloses x-ray imaging and that calibration of a matrix/sub-matrix (abstract) and that the matrices can be calibrated at various frequencies (including at greater and/or lesser frequencies) (abstract) (part IV. Discussion section).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Gorges, with matrices calibrated at various frequencies (including at greater and/or lesser frequencies), as taught by Wein, to use by combining prior art x-ray imaging elements according to known calibration frequency methods to yield predictable imaging calibration results (i.e. increased imaging accuracy and decreased downtime, see part IV. Discussion section).

Regarding claims 29 and 43, Gorges discloses the first sub-matrix [0036 Note intrinsic or extrinsic matrix parameters] is calibrated at a first frequency, the second sub-matrix [0036 Note intrinsic or extrinsic matrix parameters] is calibrated according to a second calibration schedule 
 (Note the calibration discussed in [0042] does not make use/mention use of a phantom).
     	But Gorges fails to explicitly disclose calibrated according to a second calibration schedule different from the first calibration schedule.
    	Wein, however, discloses x-ray imaging and that calibration of a matrix/sub-matrix (abstract) and that the matrices can be calibrated at various schedules/ frequencies (including at second calibration schedule different from a first calibration schedule) (abstract) (part IV. Discussion section).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Gorges, with matrices calibrated at a second calibration schedule different from a first 

Regarding claim 30, Gorges discloses calibration of the first sub-matrix [0036 Note intrinsic or extrinsic matrix parameters] is performed 
     	But Gorges fails to explicitly disclose calibration of the first sub-matrix is performed without use of a phantom.
    	Wein, however, discloses x-ray imaging and that calibration of  a sub-matrix is performed without use of a phantom (abstract).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Gorges, with calibration of a sub-matrix is performed without use of a phantom, as taught by Wein, to use by combining prior art x-ray imaging elements according to known phantom free calibration methods to yield predictable imaging calibration results (i.e. increased imaging accuracy and decreased downtime, see part IV. Discussion section).

2.	Claim(s) 35-39 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Gorges et al. (US 20070172033 A1) in view of Zheng et al. (US 2015/0085979 A1).
Regarding claim 35, Gorges discloses the elements of claim 25, see previous.
     	But Gorges fails to disclose wherein the calibration of the second sub-matrix includes:
acquiring a plurality of projection images of a plurality of fiducials at different gantry angles;
generating a 3D image of the plurality of fiducials based on the plurality of projection images;

determining whether a difference between the first value of the first parameter related to the plurality of fiducials and a second value of the first parameter of the plurality of fiducials is greater than a threshold; and
in response to the determination that a difference between the first value of the first parameter related to the plurality of fiducials and a second value of the first parameter of the plurality of fiducials is greater than the threshold, determining the updated second sub-matrix of the second updated projection matrix.
    	Zheng, however, discloses wherein the calibration of a second sub-matrix includes:
acquiring a plurality of projection images of a plurality of fiducials at different gantry angles (abstract) [0008-0019];
generating a 3D image of the plurality of fiducials based on the plurality of projection images (abstract) [0008-0019] ;
determining a first value of a first parameter related to the plurality of fiducials based on the three-dimensional image (abstract) [0008-0019] ;
determining whether a difference between the first value of the first parameter related to the plurality of fiducials and a second value of the first parameter of the plurality of fiducials is greater than a threshold (abstract) [0008-0019] [0010] [0015-0017]; and
in response to the determination that a difference between the first value of the first parameter related to the plurality of fiducials and a second value of the first parameter of the plurality of fiducials is greater than the threshold, determining the updated second sub-matrix of the second updated projection matrix (abstract) [0008-0019] [0010] [0015-0017].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Gorges, with acquiring projection images of fiducials at different gantry angles for generating 3D 

Moreover, regarding claim 36, Zheng discloses wherein the first parameter comprises a dimension (abstract) [0008-0019] [0010] [0015].35, see previous.

Moreover, regarding claim 37, Zheng discloses wherein the calibration of the second sub-matrix includes:
acquiring a plurality of projections of a fiducial at a plurality of gantry angles (abstract) [0008-0019];
determining a plurality of values related to a location of the fiducial based on the plurality of gantry angles (abstract) [0008-0019];
determining whether a condition is satisfied among the plurality of values (abstract) [0008-0019] [0010] [0015-0017]; and 
in response to the determination that the condition is satisfied, determining the updated second sub-matrix of the second updated projection matrix (abstract) [0008-0019] [0010] [0015-0017]; and is obvious for the reasons discussed supra with reference to claim 35, see previous.

Moreover, regarding claim 38, Zheng discloses wherein each of the plurality of values related to the location is determined with respect to a reference point [0042] (abstract) [0008-0019] [0010] [0015-0017]; and is obvious for the reasons discussed supra with reference to claim 37, see previous.
Moreover, regarding claim 39, Zheng discloses wherein each of the plurality of values related to the location is determined based on at least two of the plurality of gantry angles 38, see previous.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881